Case 1:17-cv-03704-PKC-PK Document 89 Filed 01/18/19 Page 1 of 1 PagelD #: 2028

NE WILSONELSER

Aaron Weissberg
Associate
Tel: (914) 872-7189
January 18, 2019

VIA ECF

Honorable Peggy Kuo

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Ruane v. Bank of America, N.A., et. al., 1:17-cv-03704 (PKC) (PK)
Dear Judge Kuo:

We are the attorneys for defendant, Bank of America, N.A., in this action. Your Honor
directed us to submit proposed subpoenas to the court for review and approval to be so ordered
before serving them. The information in the subpoenas has been designated as confidential by
Plaintiff's counsel and we would like the court’s permission to submit the proposed subpoenas to
the court for review and approval. The proposed subpoenas should not be e-filed because they
contain confidential information. I respectfully request permission to submit the proposed
subpoenas either under seal or to a confidential email address for the judge if permissible.

Respectfully submitted,

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

Aaron Weissberg

Ces All counsel of record (via email)

1133 Westchester Avenue »* White Plains, NY 10604 * p 914.323.7000 * f 914.323.7001

Albany * Allanta * Austin * Baltimore * Beaumont * Baston * Chicago « Dallas « Denver + Edwardsville * Garden City + Hartfora « Housion « Indiana + Kenlucsy
Las Vegas * London * Los Angeles * Miami » Michigan » Milwaukee * New Jersey * New Orleans + New York * Orlanda + Philadelphia » Phoenix * San Siege
San Francisco + Sarcsola » Stamford + Virginia * Washington, DC + West Paim Beach * White Plains

 

 

wilsonelser.com

7438823v.1
